          Case 4:21-cv-00801-HSG Document 31-5 Filed 04/27/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT

 8                              NORTHERN DISTRICT OF CALIFORNIA

 9                                     (OAKLAND DIVISION)

10
     KIMBERLY NEGRON, on behalf of herself and      Case No. 4:21-cv-00801-HSG
11   all others similarly situated,
                                                    [PROPOSED] ORDER GRANTING
12                                                  DEFENDANT GOOGLE LLC’S
                   Plaintiff,
13                                                  ADMINISTRATIVE MOTION TO
     v.                                             CONTINUE CASE MANAGEMENT
14                                                  CONFERENCE
     GOOGLE LLC,
15                                                  Hon. Haywood S. Gilliam, Jr.
                   Defendant.
16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER GRANTING DEFENDANT                           CASE NO. 4:21-CV-00801-HSG
     GOOGLE LLC’S ADMINISTRATIVE MOTION TO
     CONTINUE CASE MANAGEMENT CONFERENCE
       Case 4:21-cv-00801-HSG Document 31-5 Filed 04/27/21 Page 2 of 2



 1            Before the Court is Defendant Google LLC’s Administrative Motion to Continue the Case

 2   Management Conference. The Court has considered the papers and, good cause appearing, hereby

 3   GRANTS the motion and ORDERS as follows:

 4            In light of the unresolved pleading, venue, and coordination issues, the initial Case

 5   Management Conference set for May 11, 2021 and deadline for the submission of the parties’ joint

 6   Case Management Statement on May 4, 2021 are hereby vacated. The Case Management

 7   Conference shall be continued until after the hearing date on Google’s anticipated motion to

 8   dismiss the Complaint.

 9            IT IS SO ORDERED.

10

11   Dated:
                                                 HONORABLE HAYWOOD S. GILLIAM, JR.
12                                               UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER GRANTING DEFENDANT                                  CASE NO. 4:21-CV-00801-HSG
     GOOGLE LLC’S ADMINISTRATIVE MOTION TO
     CONTINUE CASE MANAGEMENT CONFERENCE
